Title: Paine’s Minutes of the Argument: Barnstable Inferior Court, April 1767
From: Paine, Robert Treat
To: 


       Defendant
       It may be part of a great plan to get Representation over that Paper.
       It is true he made the Story for he drew it up.
       Plaintiff put in memorial to cross Col. Cotton.
       The Committee had no business to sign said Certificate.
       The design of the Paper was to fix a Lye upon Nye and was a parlimentary paper.
       “A lying Paper,” no Slander.
       
       This was not Forgery. 485 Bac. 4. HPC 185
       The House of Representatives would have votd he was crazy. Cotton’s Character is not so imaculate.
      